Citation Nr: 1608265	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-18 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether for pension benefits purposes, it was proper to find that the Veteran was in fugitive felon status from March 9, 2009, to June 4, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2012, the Veteran testified at a video hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript has been associated with the claims file.

In a September 2014 decision, the Board found that the withholding of VA nonservice-connected pension benefits was warranted from March 9, 2009 to June 4, 2009.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Order granting the parties' Joint Motion for Remand (JMR), the Court vacated the September 2014 Board decision and remanded the matter back to the Board.  Pursuant to the JMR, the Board was instructed to consider whether Veterans Benefits Administration (VBA) Letter 20-14-09 (June 23, 2014) applied to the case and, if so, whether it impacted the Board's findings regarding the Veteran's fugitive felon status.  


FINDINGS OF FACT

1.  A valid warrant for the Veteran's arrest was in effect from March 9, 2009, to June 4, 2009. 

2.  The weight of probative evidence indicates that the March 9, 2009 arrest warrant was issued because the Veteran failed to comply with the terms of his probation, which was imposed for the commission of a felony under Utah state law.  


CONCLUSION OF LAW

The withholding of the Veteran's nonservice-connected pension benefits from March 9, 2009 to June 4, 2009, on the basis of his status as a fugitive felon was proper.  38 U.S.C.A. §§ 5107, 5313B (West 2014); 38 C.F.R. §§ 3.666, 19.5 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The matter at issue in this case, essentially a determination of the Veteran's fugitive felon status, is governed by Chapter 53, United States Code.  The United States Court of Appeals for Veterans Claims (Court) has expressly held that the VCAA does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting that application of the VCAA notice provisions to chapter 53 proceedings is explicitly precluded).

Legal Criteria 

A pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e)(1) (2015).

The term "fugitive felon" means a person who is a fugitive by reason of: (i) [f]leeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) [v]iolating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2) (2015).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2015).  The statute barring Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011). 

Previously, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.  In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014).  VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B.  The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

4901 - Escape 
4902 - Flight to avoid prosecution 
4999 - Flight-escape 
5011 - Parole violation 
5012 - Probation violation 
8101 - Juvenile offender abscond while on parole 
8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: [a] judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole.  Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1, Pt. X, Ch. 16.2 (f).

Analysis 

The Veteran asserts that the March 9, 2009 warrant was issued due to a government error rather than as a result of a probation violation; therefore it was improper to suspend the payment of his VA pension benefits from March 9, 2009 to June 4, 2009.  

The Board notes that the policy change stated in VBA Letter 20-14-09 (June 23, 2014) was not in effect at the time the warrant in question was issued.  Additionally, pursuant to 38 C.F.R. § 38 C.F.R. 19.5 (2015) the Board is not bound by VBA Letter 20-14-09 (June 23, 2014).  38 U.S.C.A. 38 C.F.R. § 19.5 (2015) (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).  Accordingly, while the Board has considered, as directed by the Court, whether VBA Letter 20-14-09 is applicable in adjudicating the claim, it finds that it is not binding on the Board and does not impact the disposition of the case.  

As an initial matter the Board finds that the procedural due process requirements are met.  In May 2009, the Department of Veteran Affairs, Office of Inspector General (OIG), Fugitive Felon Program (FFP) determined that the Veteran had a warrant issued on March 9, 2009.  The warrant had been issued by the Utah County Sheriff's Office in South Fork, Utah.  A subsequent May 2009 report of incarceration noted that the March 9, 2009 warrant had been recalled but was active until its recall on June 4, 2009.  Based on this information, the RO proposed to terminate benefits for the Veteran, effective March 9, 2009.  The Veteran was notified of the proposed action in a May 2010 letter.  The Veteran did not respond to the proposed termination within 60 days and in a July 2010 rating action, his pension benefits were terminated.

With regard to the merits of whether the Veteran was properly characterized as a fugitive felon, court documents from the 4th District Court of Utah County, Utah indicate that on November 3, 2006 the Veteran was convicted of possession with intent to distribute a controlled or counterfeit substance, which is a third degree felony under applicable Utah state law.  The Veteran was sentenced to an indeterminate term not to exceed five years in state prison.  His prison term was suspended, he was sentenced to a term of 60 days in jail with credit for time served, and placed on probation for 36 months.  On March 9, 2009, a warrant was issued for the Veteran's arrest.  The stated reason for the warrant was the Veteran's failure to comply with the terms of his probation.  The warrant was recalled on June 4, 2009.  The stated reason for recalling the warranted was "[w]arrant recalled because defendant was booked."  After several intermediate court proceedings, on July 1, 2009, the Veteran's probation was revoked and terminated unsuccessfully. 

The Board finds that there was an active warrant for the Veteran's arrest from March 9, 2009 to June 4, 2009.  The basis of that warrant was the Veteran's failure to comply with the terms of his probation stemming from his third degree felony conviction.  Accordingly, the Veteran meets the definition of a fugitive felon under 38 C.F.R. § 3.666(e)(2) (2015).  Id.  (stating that a fugitive felon means a person who is a fugitive by reason of inter alia violating a condition of probation or parole imposed for the commission of a felony under Federal or State law).  See also Mountford v. Shinseki, 24 Vet. App. 443 (2011) (noting that the statute barring Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant).

Accordingly, the Veteran's claim turns on whether the March 9, 2009 arrest warrant was in actuality due to a government error and not due to the Veteran's violation of probation.  

At his January 2012 hearing, the Veteran testified that he was incarcerated from March 3, 2009 to March 7, 2009 for a probation violation.  He asserts that when he was released from jail, he was not brought before a judge or told that he needed to continue to see his probation officer; therefore he believed his probation was terminated.  The Veteran stated that the March 9, 2009 arrest warrant was issued because he failed to see a judge in March 2009 following his release from jail.  He testified that when he was arrested and eventually brought before a judge in June 2009, the Judge released him from probation, told him this matter should have been taken care of when he was released from jail on March 7, 2009, and stated that absent an error in his release, the March 9, 2009 arrest warrant would not have been issued.  The Board notes that the Veteran is competent to report things he was told by the judge at his June 2009 court appearance.  As the Veteran's statements are competent the Board must determine whether they are credible.  

In assessing credibility, the Board may properly consider inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  After considering all the permissible factors, the Board finds that the Veteran's statements are not credible.  

As noted above, court documents indicate that the March 9, 2009 arrest warrant was issued due to the Veteran's failure to comply with the terms of his probation.  The warrant remained in place until it was recalled on June 4, 2009.  The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Accordingly, had the warrant been issued due to an error, rather than due to the Veteran's violation of his probation, court documents would have reflected that fact.  Specifically, they would have indicated that the warrant was void ab initio, was recalled nunc pro tunc, or otherwise indicated that the recall of the warrant was effective prior to the date of the order.  The court documents do not so indicate.  To the contrary, the stated reason for recalling the warrant was because the Veteran was booked, not because the warrant was invalid or issued in error.  Accordingly, the Board finds that the Veteran's assertions are inconsistent with the evidence of record and are facially implausible under the circumstances of this case.  With regard to the other permissible factors in assessing credibility, the Veteran has significant self-interest and the potential for monetary gain in asserting that the warrant was issued due to a governmental error.  Accordingly, after considering all the evidence of record and permissible credibility factors, the Board finds that the Veteran's statements, while internally consistent, are not consistent with the other evidence of record, are facially implausible, and are motivated by self-interest and a desire for monetary gain.  As such, the Veteran's assertions regarding the basis of the March 2009 arrest warrant are not credible.  

The Board has not overlooked the representative's assertion that after the Veteran's arrest on June 4, 2009, the warrant was recalled and his probation was immediately revoked.  The representative argues that those facts corroborate the Veteran's assertions that the arrest warrant was issued in error.  While the warrant was recalled on June 4, 2009, court documents indicate that the Veteran remained in jail from June 4, 2009 until his probation was revoked on July 1, 2009.  At which time, it was noted that the Veteran's probation was "terminated unsuccessfully."  The Board finds these facts do not corroborate the assertions by the Veteran or his representative.  To the contrary, the fact that the Veteran was incarcerated until his probation was terminated unsuccessfully weighs heavily against his assertions that the arrest warrant was issued in error and it further corroborates that his failure to comply with the terms of his probation, not an error, was the reason for the issuance of the March 9, 2009 arrest warrant. 

Absent credible evidence the warrant was issued due to a government error, or that the warrant was void ab initio or recalled with an effective date prior to June 4, 2009, the Board finds that the warrant was issued due to the Veteran's probation violation and that the warrant remained valid from March 9, 2009 to June 4, 2009.  Accordingly, the Veteran was a fugitive felon from March 9, 2009 to June 4, 2009, and pension benefits were not payable.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e)(1) (2015).  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The withholding of the Veteran's nonservice-connected pension benefits from March 9, 2009 to June 4, 2009, on the basis of his status as a fugitive felon was proper.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


